  Case: 1:17-cv-00521-TSB Doc #: 101 Filed: 06/21/21 Page: 1 of 6 PAGEID #: 1343




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Karen Meyers as Administratrix of the         :    Case No. 1:17-cv-521
 Estate of Gabriel Taye, et al,                :
                                               :    Judge: Timothy S. Black
                      Plaintiffs,              :
       v.                                      :
                                               :    STIPULATION OF DISMISSAL
 Cincinnati Board of Education et al.,         :
                                               :
                       Defendants.             :


       This case has been settled and a Qualified Settlement Fund has been established. Pursuant

to Fed R Civ Proc Rule 41(a)(2) and the settlement agreement supervised by the Court in this case,

the parties to this lawsuit hereby stipulate to dismiss this case with prejudice. The terms of the

settlement agreement are subject to enforcement through the continuing jurisdiction of the United

States District Court for the Southern District of Ohio in accordance with Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994).



IT IS SO ORDERED.

______________
6/21/2021                                               ___________________________________
                                                        ___________
                                                                  ____
                                                                    _ ____________  ___
Date                                                    Timothyy S. Black
                                                                 S. Bl ck
                                                                     la
                                                        United States District Judge

Agreed:



          /s/ Aaron M. Herzig                      /s/Alphonse A. Gerhardstein
          Aaron M. Herzig (0079371)                Alphonse A. Gerhardstein (0032053)
          Philip D. Williamson (0097174)           Trial Attorney for Plaintiff Estate of
          Spencer S. Cowan (0099556)               Gabriel Taye and Cornelia Reynolds
          Taft Stettinius & Hollister              M. Caroline Hyatt (0093323)
          425 Walnut Street, Suite 180             Attorneys for Plaintiff Estate of Gabriel
          Cincinnati, OH 45202                     Taye and Cornelia Reynolds
          Phone: (513) 381-2838                    Friedman Gilbert +Gerhardstein
  Case: 1:17-cv-00521-TSB Doc #: 101 Filed: 06/21/21 Page: 2 of 6 PAGEID #: 1344


        Fax: (513) 381-0205                     441 Vine Street, Suite 3400
        aherzig@taftlaw.com                     Cincinnati, Ohio 45202
        pwilliamson@taftlaw.com                 Tel: (513) 621-9100
        scowan@taftlaw.com                      Fax: (513) 345-5543
                                                al@FGGfirm.com
        Daniel J. Hoying (0079689)              caroline@FGGfirm.com
        Cincinnati Public Schools
        2651 Burnet Ave.                        Carla L. Leader (0081597)
        Cincinnati, OH 45219                    Attorney for Plaintiff Estate of Gabriel
        Phone: (513) 363-0114                   Taye and Cornelia Reynolds
        Fax: (513) 363-0115                     The Law Office of Carla Loon Leader,
        hoyingd@cpsboe.k12.oh.us                LLC
                                                420 W. Loveland Avenue, Suite 109
                                                Loveland, OH 45140
                                                Telephone: (513) 909-4332
                                                Fax: (513) 206-9994
                                                carla@carlaleader.com


        Emily Smart Woerner (0089349)           Michele L. Young (0062011)
        City of Cincinnati City Solicitor       Gregory S. Young (0033617)
        801 Plum Street, Room 214               Christine M. Hammond (0093647)
        Cincinnati, Ohio 45202                  Christopher D. Byers (0079369)
        Phone: (513) 352-3350                   Attorneys for Plaintiff Estate of Gabriel
        Fax: (513) 352-1515                     Taye and Benyam Taye
        emily.woerner@cincinnati-oh.gov         Gregory S. Young Co., LPA
                                                600 Vine Street, Suite 402
         /s/ John B. Welch                      Cincinnati, OH 45202
        Arnold Todaro Welch & Foliano           Telephone: (513) 721-1077
        580 Lincoln Park Blvd., Suite 222       Fax: (513) 721-1919
        Dayton, Ohio 45429-3493                 myoung@younginjurylaw.com
        Phone: (937) 296-1600                   chammond@younginjurylaw.com
        Fax: (937) 296-1644                     cbyers@youginjurylaw.com
        jwelch@arnoldlaw.net




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 16, 2021, a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice



                                                  2
  Case: 1:17-cv-00521-TSB Doc #: 101 Filed: 06/21/21 Page: 3 of 6 PAGEID #: 1345


of Electronic Filing has been served by ordinary U.S. mail upon all parties for whom counsel has

not yet entered an appearance electronically.

                                                /s/ Alphonse A. Gerhardstein
                                                Attorney for Plaintiffs




                                                   3
Case: 1:17-cv-00521-TSB Doc #: 101 Filed: 06/21/21 Page: 4 of 6 PAGEID #: 1346




                                       4
  Case: 1:17-cv-00521-TSB Doc #: 101 Filed: 06/21/21 Page: 5 of 6 PAGEID #: 1347




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Karen Meyers as Administratrix of the        :   Case No. 1:17-cv-521
 Estate of Gabriel Taye, et al,               :
                                              :   Judge: Timothy S. Black
                      Plaintiffs,             :
       v.                                     :
                                              :
 Cincinnati Board of Education et al.,        :   ACKNOWLEDGEMENT AND
                                              :   AGREEMENT TO BE BOUND
                      Defendants.             :


       The undersigned acknowledges that he/she has read the Protective Order dated

_____________ in the above-captioned action and attached hereto, understands the terms, and

agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States

District Court for the Southern District of Ohio in matters relating to the Protective Order and

understands that the terms of the Protective Order obligate him/her to use documents designated

CONFIDENTIAL in accordance with the Order solely for the purposes of the above-captioned

action, and not to disclose such documents or information derived directly therefrom to any other

person, firm, or concern.




                                                  5
  Case: 1:17-cv-00521-TSB Doc #: 101 Filed: 06/21/21 Page: 6 of 6 PAGEID #: 1348




        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address: ________________________________________

                   ________________________________________

                   _________________________________________


Date:
                              Signature




                                                6
